FILED
                             NOT FOR PUBLICATION                            SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LINDA D. OUTLAW,                                 No. 11-15984

               Plaintiff - Appellant,            D.C. No. 1:09-cv-00620-JMS-
                                                 BMK
  v.

UNITED AIRLINES, INC.; ROBERT                    MEMORANDUM *
FREEMAN,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Hawaii
                    J. Michael Seabright, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Linda D. Outlaw appeals pro se from the district court’s summary judgment

in her employment action alleging discrimination and harassment based on her race

and color in violation of Title VII. We have jurisdiction under 28 U.S.C. § 1291.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo, Vasquez v. County of Los Angeles, 349 F.3d 634, 639 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment on Outlaw’s

discrimination claim because Outlaw failed to raise a genuine dispute of material

fact as to whether similarly situated individuals outside of her protected class were

treated more favorably, and whether United Airlines’ legitimate, nondiscriminatory

reasons for its adverse employment actions, including terminating Outlaw, were

pretextual. See id. at 640-42 & n.5 (listing elements of a prima facie case of

discrimination, discussing “similarly situated” individuals requirement, and

explaining that circumstantial evidence of pretext must be specific and substantial).

      The district court properly granted summary judgment on Outlaw’s

harassment claim because Outlaw failed to raise a genuine dispute of material fact

as to whether the alleged conduct was because of her race or color, or was

sufficiently severe or pervasive to alter the conditions of her employment. See id.

at 642 (discussing racial harassment).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.


                                          2                                      11-15984